Dove, J. On December 1, 1966, claimant, Frank Korwin, filed a claim seeking a refund of a Responsibility Security Bond deposited with the Secretary of State of the State of Illinois, as required by Sec. 7-204 of the Motor Vehicle laws of the State of Illinois. A written stipulation was entered into by claimant and respondent, which states as follows: “That claimant, Frank Korwin, deposited with the office of the Secretary of State of the State of Illinois, in accordance with Chap. 95%, Sec. 7-204, Ill. Rev. Stats., (1965) as amended, the sum of $500.00. “That on July 6, 1966, claimant was entitled to a refund of said sum (Ill. Rev. Stats., Chap. 95%, Sec. 7-503), and was so notified by the office of the Secretary of State of the State of Illinois. “That, as a result of the failure of claimant to file claim for refund, the funds were transferred to the General Revenue Fund on September 8, 1966. “That claimant continues to be the sole person interested in this claim; that no assignment thereof has occurred; and, that claimant is the sole owner of such claim. “That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” Sec. 7-503 of Chap. 951/2, Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims. The Court is of the opinion that claimant has complied with the statute, and is justly entitled to a refund. An award is accordingly made by this Court to claimant, Frank Korwin, in the amount of $500.00.